Citation Nr: 9934461	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.

The issue on appeal arises from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  By this rating 
decision, the RO, in pertinent part, denied service 
connection for a left ankle injury.  The veteran appealed 
this decision and testified with his spouse at the RO before 
a local hearing officer in February 1996.  

In October 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  In 
an August 1999 supplemental statement of the case, the RO 
continued to deny service connection for a left ankle injury.  



FINDING OF FACT

The veteran's allegation that his left ankle disability is 
related to service is not supported by any medical evidence 
that would render the claim plausible.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for a left ankle 
disability.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to an examination in July 1969, the veteran denied any 
history of swollen or painful joints, leg cramps, arthritis 
or rheumatism, bone, joint or other deformity, lameness, loss 
of leg, or foot trouble.  The veteran did report that at age 
four, he had fractured a small bone in his left foot, and had 
apparently undergone a closed reduction.  There was no 
history of bone defects.  The examiner noted that there were 
no deformities or limitation of motion.  Examination of the 
lower extremities and "other musculoskeletal" was normal.

In September 1969, the veteran sought outpatient treatment 
for pain in his legs.  There was no tenderness, although some 
swelling was noted.  

Prior to his separation examination in January 1972, the 
veteran denied any history of swollen or painful joints, 
arthritis or rheumatism, bone, joint or other deformity, 
lameness, loss of leg, or foot trouble.  The veteran did 
indicate that he had a history of leg cramps and broken 
bones, although said bones were not specified.  Upon 
examination, the veteran's lower extremities and "other 
musculoskeletal" were normal.  

In June 1994, the veteran filed a claim concerning service 
connection for, in pertinent part, severe leg pain.  He 
indicated that he was first treated for leg pain in 1969, 
during basic training.  He continued to seek treatment for 
leg pain in 1970 and 1971, while in Vietnam.  

The veteran attached to his claim form a number of medical 
records.  These documents include a September 1993 letter 
from Glenn A. Buterbaugh, M.D., who noted, in passing, that 
the veteran's medical history included a bone tumor in his 
lower extremity consistent with a fibrous cortical defect.  

In July 1994, the veteran submitted an additional medical 
record.  This document reflects that in May 1973, the veteran 
was diagnosed as having a nonossifying cortical fibroma of 
the left tibia, and that he underwent an excision biopsy and 
partial ostectomy.  

In August 1994, the veteran underwent a general examination 
for VA purposes.  It was noted that he had worked as a 
foundry worker from 1972 to 1975, and as a coal miner from 
1976 to 1993.  The veteran reported that he had lost time 
from his duties due to left ankle surgery.  It was noted that 
the left ankle was first injured in 1969.  The first surgical 
intervention was in 1973 to remove a left tibial soft spot, 
with subsequent graft.  A second surgery in 1981 was for 
joint debris.  

The veteran's present complaints included left ankle pain 
with activity, left ankle instability, and diminution in 
activity in the left ankle.  An X-ray of the left ankle 
revealed a large, well-marginated lytic lesion involving the 
lower shaft of the tibia and medial malleolus.  According to 
the examiner, this could have been due to bone cyst or non-
ossified fibroma.  However, follow-up examination was 
recommended to rule out malignancy.   The veteran was 
diagnosed as having, in pertinent part, left ankle injury 
with two surgical interventions and sequelae, including a 
graft.  

In a written statement subsequently associated with the 
claims file, the veteran asserted that his leg pain first 
appeared in basic training.  He went to sick call on occasion 
and was told that the leg pain and swelling was due to his 
boots being too tight.  He was young and intimidated by 
higher ranking personnel, so he "went with the flow" and 
did the best he could with the pain.  At that time the pain 
was more severe with heavy physical activity.  After basic 
training, his activity was a lot lighter while he was going 
to the Heavy Equipment School at Fort Belvoir, Virginia.  The 
veteran still had pain when he had to stand and walk on hard 
surfaces, but it was bearable.  He went to Vietnam in April 
1970 with the same discomfort.  His only concern then was to 
do his job and come home in one piece.  From Vietnam he went 
to Fort Belvoir to finish out his three year active duty 
obligation.  At this time he just put up with his leg 
problems.  He was discharged from the service in February 
1972 with a six month early out.  He returned home and got a 
job at Rockwell International in their foundry as a laborer.  
Standing on concrete and climbing ladders aggravated his leg 
pain.  It began to get worse and he had to do something.  

The veteran went to a bone specialist and was told that he 
had a soft spot on the left tibia bone and it had to be cut 
out and more bone grafted in, or else the bone around the 
soft spot could just shatter if left untreated.  The surgery 
was performed in May 1973.  He was still young and ignorant 
and still under his six year military obligation.  He never 
checked with the VA about anything.  All his bills were paid 
by insurance so he thought that all was well.  He had to wear 
special heels on his left shoe because he still had pain.  He 
wore the special heels for a year or so, then he started 
wearing shoes without heels, all soft soles.  He still had 
pain for years to come, and the ankle would lock while he 
walked.  The veteran underwent another surgery in 1983 in 
Pittsburgh to remove bone fragments and clean the joint.  He 
was also told that the joint had arthritis.  The veteran 
still had problems with his ankle presently.  

By a December 1994 rating decision, the RO, in pertinent 
part, denied service connection for a left ankle injury.

With his September 1995 substantive appeal, the veteran 
submitted copies of medical records confirming his ostectomy 
in 1973.  The veteran also submitted a May 1973 X-ray report 
of the left ankle, which revealed a one and a half cm. V-line 
cortical defect in the distal tibia.  The possibility of a 
non-ossifying fibroma was also "to be considered."  
However, the features were of a benign lesion, according to 
the radiologist.  A small bone density was seen near the tip 
of the lateral malleolus.  It was an accessory bone and was 
not an uncommon finding, according to the radiologist.  No 
other significant abnormality was seen.  

The veteran also submitted a copy of a July 1973 X-ray 
report, which was completed after his surgery.  The X-ray 
revealed that the non-osteogenic fibroma in the lower inner 
aspect of the shaft of the tibia just above the medial 
malleolus and measuring about one and a half cm. in diameter 
had remained unchanged in appearance.  It did not expand the 
bone.  Just above it was evidence of surgical interference 
medially over a length of almost three cm.  The segment of 
bone almost one and a half cm. in depth projected slightly 
medially but was otherwise in good position.  There was 
little new bone formation in this region and the atrophy was 
slight. 

By a September 1995 rating decision, the RO, in pertinent 
part, continued to deny service connection for a left ankle 
injury.

In October 1995, the veteran submitted additional medical 
records.  These records reflect, in pertinent part, that the 
veteran underwent a debridement and synovial biopsy of the 
left ankle in 1983.  The surgical report indicated that 
examination of the anterior joint showed some early 
degenerative changes with early osteophyte in the anterior 
tibia and some reddened, mild hypertrophic synoviom.  The 
veteran's post-operative diagnosis was traumatic arthritis of 
the left ankle. 

Additionally in October 1995, the veteran submitted a written 
"buddy" statement from Mr. [redacted], who was from the 
veteran's home town and had attended basic training with him.  
Mr. [redacted] asserted that he observed the veteran go to the 
infirmary at Fort Jackson for problems with his leg.  
Apparently, the medical staff there "more or less shrugged 
off the problem" and told the veteran that his boots were 
too tight.  

In February 1996, the veteran and his spouse testified before 
a hearing officer at the RO.  The veteran's representative 
noted that a September 1969 service medical record did 
indicate that the veteran had sought treatment for pain in 
his leg.  The veteran stated that he first noticed his ankle 
problem during strenuous activity in basic training, such as 
running.  He had experienced no problems with it prior to 
service.  After service, the veteran had seen a chiropractor 
named Dr. Miller for his ankle, although this did not help at 
all.  The veteran then went to an orthopedic surgeon who 
performed surgery in 1973.  The veteran worked for Rockwell 
for two and one half years, and he had problems with his leg 
during that time.  The veteran's second surgery was in 1983.  
Following his surgeries, the veteran had to wear a special 
shoe.  The veteran's spouse also testified about the 
limitations of his activities following service due to his 
ankle condition.  

In March 1996, the veteran's mother filed a statement in 
which she stated that the veteran had been a healthy, active 
boy when he graduated from high school.  Since his got out of 
the service, he had had a number of problems, including a 
problem with his leg.  The veteran's mother indicated that he 
may have seen Joseph Shelby, M.D., a now-deceased family 
doctor, after his release from active duty.  She also 
recalled that the veteran had seen Dr. Miller.  

Additionally in March 1996, the veteran's spouse submitted a 
written statement.  She noted that she had been nervous 
during the local hearing and "froze up."  She again 
asserted that the veteran's leg had bothered him every day 
since his army career ended.  She had married the veteran 
within the same month that he returned home from Vietnam.  
She stated that Dr. Shelby had spoken to the veteran about 
his leg pain, although his records could not be found.  
Unsuccessful attempts to obtain records from Dr. Shelby's 
nurse and son had been made.  According to the veteran's 
spouse, Dr. Miller had examined the veteran at least twice, 
but no records were currently available.  

Subsequently, the report of a March 1996 X-ray of the 
veteran's left ankle was associated with the claims file.  
The X-ray revealed some lucent defects with some irregularity 
of the medial malleolus.  The appearance suggested a prior 
injury with healing and resultant deformity.  The tip of the 
medial malleolus had a somewhat beaked appearance and had a 
post-traumatic look.  The ankle mortise was preserved.  It 
was neither narrowed, irregular, nor sclerotic.  The lateral 
malleolus was unremarkable.  

In October 1997, the Board remanded the veteran's claim for 
additional development.

In November 1997, the RO wrote to the veteran, requesting his 
assistance in obtaining updated medical records.  

In February 1998, the National Personnel Records Center 
(NPRC) advised the RO in writing that no clinical records 
pertaining to the veteran were found at Fort Jackson.

In December 1997, the veteran filed a written statement, 
again essentially asserting that he was entitled to service 
connection for his left ankle condition.

In February 1998, the veteran underwent a joints examination 
for VA purposes.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination, and the 
veteran again recounted his pertinent medical history.  An X-
ray examination revealed changes in the left distal tibia and 
medial malleolus consistent with prior surgery and bone 
grafting.  In particular, there was some sclerosis around the 
meta-diaphyseal region of the medial tibia distally, as well 
as some relative lucency within the medial malleolus.  There 
was suggestion of a prior avulsion type injury to the tip of 
the medial malleolus with spurring involving the ankle mortis 
medially.  The remainder of the mortis appeared well 
preserved.  There was a suggestion, although the films were 
limited, of some degenerative changes within the subtalar 
joint, on the left, particularly involving the posterior 
facet.

The examiner's impressions were as follows:

1.  Degenerative joint disease of the 
left ankle and left subtalar joints.  
These are not the result of any service-
connected activity.

2.  Status post resection of an apparent 
benign bone tumor of the left medial 
malleolus with bone graft.  The 
[veteran's] symptomatology is not 
referable to this, and again, this is not 
the result of any service-connected 
activity.   

In an August 1999 supplemental statement of the case, the RO 
continued to deny service connection for a left ankle 
condition.

II.  Analysis

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d)(1999).

Establishing a well grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well-grounded claim for service connection for a left ankle 
disability.  There is no competent evidence linking any 
current left ankle disability to service or to a service-
connected disability.  Caluza, supra.  In fact, the VA 
examiner in February 1998 specifically concluded that the 
veteran's degenerative joint disease of the left ankle (first 
noted on X-ray in 1983, over eight years after the veteran's 
discharge) and status post resection of the bone tumor of the 
left medial malleolus were not the result of any activity 
connected with service.  Moreover, as lay persons, neither 
the veteran, his spouse, his mother, or Mr. [redacted] are 
competent to make determinations requiring medical expertise 
which is the situation in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).  

In the absence of a well grounded claim, there is no duty to 
assist the veteran further in the development of his claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, as a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning entitlement to service 
connection for a left ankle disability must be denied.

ORDER

Entitlement to service connection for a left ankle disability 
is denied.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 

